DETAILED ACTION
This is the Office action based on the 16331624 application filed March 8, 2021.  Claims 15-23 and 32-42 are currently pending and have been considered below.  Applicant’s cancellation of claims 24-31 and 43-44 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Claim Interpretations
The term “remove” and “removing” are used in many claims.  The specification does not define these terms.  According to McMillan dictionary, to remove means “to take something or someone away from a place”.  Therefore, for the purpose of examining the term “remove” will be interpreted as “take away at least a part of”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "indium-rich nanowire" in step b is a relative term which renders the claim indefinite.  The term "indium-rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of indium concentration is considered to be "indium-rich".  For the purpose of examining it will be assumed that any detectable concentration of indium is considered "indium-rich".--The term “the hosting substrate” in step b lacks antecedent basis.   For the purpose of examining it will be assumed that this term is “the substrate”. 
Claim 32 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "indium-rich nanowire" in step ii is a relative term which renders the claim indefinite.  The term "indium-rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of indium concentration is considered to be "indium-rich".  For the purpose of examining it will be assumed that any detectable concentration of indium is considered "indium-rich".
Claims 20 and 34 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 17 recites “wherein the composition of indium is between 15% and 50%”; however, one of skill in the art would not be clear about the basis of the percentages, i.e. by weight, molar, volume, etc.  For the purpose of examining it will be assumed that these percentages are based on weight.
Claims 16-23 and 33-42 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 15 or 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-23 rejected under U.S.C. 103 as being unpatentable over Mi et al. (U.S. PGPub. No. 20160273115), hereinafter “Mi”, in view of  Neplokh et al., "Substrate-Free InGaN/GaN nanowire light-emitting diodes", Nanoscale Research Letter (2019) --supplied by Applicant)--Claims 15, 16, 17, 18, 19, 20, 23: Mi teaches a method of manufacture a solar-based nanowire system for hydrogen generation (abstract), comprisingforming InGaN nanowires on a silicon substrate ([0120]);forming a layer of Pt nanoparticles on the nanowires ([0121]).    Mi fails to teach forming a support layer and etching the support layer to form contact holes.    Neplokh teaches a method of forming a nanowire device, wherein the nanowires are covered by forming a PDMS layer then removing a portion of the PDMS layer to form a contact area.   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of Neplokh to form the contact for the solar-based nanowire system for hydrogen generation in the invention of Mi.--Claims 21, 22:  It is noted that the features recited in these claims are optional.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713